Citation Nr: 1225361	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO. 07-25 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for cold injury to the feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran had active service from September 1950 to August 1952. His awards include the Korean Service Medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

When the case was previously before the Board, in August 2009, it was remanded for examination of the Veteran, medical opinions, and readjudication. The Board in August 2010 then issued a decision denying the claim. The Veteran appealed that decision, and the United States Court of Appeals for Veterans Claims (Court) by a July 2011 Order approved a Joint Motion for Remand (Joint Motion) vacating that portion of the Board's August 2010 decision denying service connection for cold injury to the feet. The Board in October 2011 remanded the issue for additional development, and it now returns to the Board for further review. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The evidence preponderates in favor of cold injury to the feet having originated in service. 


CONCLUSION OF LAW

A cold injury to the feet was incurred in active military service. 38 U.S.C.A. §§ 101(16), 1101, 1110, 1112 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.303 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011).

The Board has herein granted service connection for the Veteran's claimed cold injury to the feet. This constitutes a complete grant of the benefit sought on appeal. There thus is no reasonable possibility that additional notice or development will further the service connection claim adjudicated herein. 

II. Claim for Service Connection for Cold Injury to the Feet

The Veteran contends that he has suffered from cold injury to the feet, manifested by pain, since he suffered injury from prolonged cold exposure in the course of war while stationed in Korea. 

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011). 

With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. Id.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) . A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service. Watson v. Brown, 4 Vet. App. 309, 314 (1993). 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In the case of a Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of in-service occurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions or hardships of such service, notwithstanding the fact that there is no official record of such occurrence or aggravation in such service. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) .

38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30 (1998). It is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2002). The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another. Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469 (1994), distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor. Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).
 
The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession." Jandreau v. Nicholson, supra; see also Buchanan v. Nicholson, supra ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The service treatment records include no reports of cold injury. The separation examination report was completed by a Medical Corps officer, that is, a physician. He found the Veteran's feet to be normal. However, service records establish the Veteran's service in Korea during the Korean Conflict.

A clinical record shows the Veteran sought VA medical treatment in January 1998. He gave a history of frostbitten feet and complained of burning and difficulty sleeping secondary to foot problems. He denied a history of hypertension. However, examination disclosed elevated blood pressures, hypertension was diagnosed, and medication recommended. Subsequent VA records show follow-up treatment including for hypertension. 

In a statement dated in March 1998, the Veteran's wife reported that they were married in August 1950, before he went on active service. She wrote that he had no defects before service but had problems with his feet and hearing since his release from service. In the winter and summer, he could not stand to have anything cover his feet, or touch them due to burning sensation. The VA examination record dated in February 2012, detailed below, informs that the Veteran's wife has since passed away. 

The Veteran was afforded a battery of VA examinations in April 1998. On the April 1998 VA examination of his veins and arteries, the Veteran stated that while in Korea in service he was on an open truck for 2 days and 2 nights at -20 degrees. He said he had burning in his feet since that time. He initially saw medics in Korea, and was told to put snow on his feet. He explained that he was able to handle the discomfort until the last few years, during which he experienced progressive burning-like pain over his feet and distal legs. The sensation was especially bad at night. Examination showed strong dorsalis pedis pulses bilaterally. No varicose veins or vascular skin changes were appreciated. There was decreased pinprick sensation in a stocking fashion over the feet and distal legs. Vibratory sensation was diminished through the ankles. Proprioception was intact and the Romberg test was negative. The diagnosis was peripheral neuropathy of unknown etiology. Nerve conduction studies were recommended. These tests had normal results, showing no evidence of peripheral neuropathy. 

In May 1998, the Veteran went to another VA medical center and reported a history of hypertension. He reported frostbite in his feet in 1951, with burning in his feet since then. He stated that he had been tested and told that his "nerves were gone." This conflicts with the actual report showing normal results with no evidence of peripheral neuropathy, but such a lay report may be attributable to misunderstanding, such as misinterpreting a "negative" finding, or misapprehension by the Veteran of other medical statements, whom the record reflects has no particular medical expertise. See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (Court recognizes lay limitations in spheres of knowledge requiring particularized expertise). Examination showed no edema. Dorsalis pedis and posterior tibialis pulses were normal at 2+, bilaterally. There was decreased response to light touch. Diagnoses included peripheral neuropathy. Subsequent VA clinical notes contain complaints of a continued burning sensation and a diagnosis of mononeuritis. There was no comment as to whether a cold injury may have caused the mononeuritis. 

VA clinical notes do not include a diagnosis of cold injury of the feet until November 2004, concurrent with the Veteran's recent move and visit to a different VA clinic. Thus, new examining clinicians may have elicited new information from the Veteran, and may thereby have arrived at the new diagnosis. The Veteran's history was reviewed. Examination showed no cyanosis, clubbing, or edema of the lower extremities. The dorsalis pedis and posterior tibial pulses were intact. Neurological findings were intact and symmetrical. The diagnosis of cold injury feet was continued, though no specific findings were associated with that diagnosis. 

The Veteran reopened his cold injury claim with a note from a private physician, dated in June 2007. The doctor wrote that the Veteran had chronic foot pain since January 1952 for frostbite injury suffered in Korea, while on active service. The Veteran reported currently having persistent bilateral foot pain and burning. 

Also in August 2007, another fellow serviceman, A. O., wrote that the Veteran was in open trucks for 2 days and 2 nights in weather below zero, in Korea. The soldier further informed that the Veteran received frostbite and sought medical treatment but was told to go back to his tent and rub snow on his feet. The soldier added that the Veteran was then in an advanced detail to determine what supplies would be needed in replacing another division. The Board notes that the lay characterization in this letter of the Veteran's injuries as frostbite are of limited value, as medical history and recent medical examiners have not identified frostbite based on the Veteran's self-reported history and have found no residuals of frostbite. Nonetheless, the fellow soldier's account may serve to support the Veteran's cold exposure. Once again, the fellow soldier, as a lay person, cannot be held to a medical standard of knowledge in his description of the Veteran's injuries, though he is competent to address, in a lay context, what he observed. Espiritu; cf., Jandreau. 

In October 2009, the Veteran was examined for a complained-of cold injury to his feet. The claims folder was reviewed. The Veteran gave a history of serving in Korea between December 1951 and August 1952. He stated that the injury occurred during a two day period in January 1952 when in a truck with other soldiers and exposed to temperatures below 30 degrees. He reported that he was seen following the injury and told to rub his feet in snow and wrap up until the feeling returned. The feeling returned in 12 to 24 hours. He acknowledged that a nerve conduction study in 1999 was normal. However, he informed that following the in-service cold exposure he developed pain and blisters on his toes that lasted for several days, though he did not then seek further help. He complained of a burning sensation since the initial injury with associated sensitivity to cold. He complained of numbness and paresthesias at times, but with no history of chronic pain resembling causalgia or reflex sympathetic dystrophy. He also had not experienced recurrent fungal infections.

Upon the October 2009 examination, current complaints consisted of numbness, tingling and burning in his feet. There was no tissue loss or amputation, Reynaud's phenomena, or hyperhidrosis. There were no frostbite scars, ulceration, or skin breakdown. There were no disturbances of nail growth, skin cancers, or chronic ulcers or scars. There was no arthritis or joint stiffness in the feet. Also not present was any edema, thickening or thinning of the skin on the feet, or seasonal cold sensation. The Veteran did report a history of occasional purple discoloration and he complained of some. On physical examination, the feet were cool and dry. Skin color, texture, and hair growth were all normal. There was no edema, atrophy, ulceration, scars, missing nails, or deformity. There was some evidence of fungal infection. Reflexes were normal. There was some muscle weakness in keeping with the Veteran's age. There was no evidence of joint stiffness or pain. There were no deformed or swollen joints. The range of joint motion was within normal limits. Distal pulses were normal. There was no evidence of any vascular insufficiency. X-rays of the feet were negative. The examiner concluded that despite subjective complaints of cold injuries to both feet, there were no objective findings to substantiate a diagnosis. 

The Board remanded the case in November 2011 in an effort to ascertain whether cold injury residuals could be supported by the record and by current subjective as well as objective findings. 

The case was returned to the examiner who conducted the October 2009 examination, and the examiner opined that it was at least as likely as not that the Veteran's cold injury residuals were "caused by or the result of cold injury received in active service in Korea." For whatever reason, dissatisfaction with this opinion caused the RO or Appeals Management Center to seek a further examination, which was conducted in February 2012. Once again, the Veteran persisted in his assertions of subjective burning pain in his feet, as well as in a stocking-glove type distribution. The examiner noted the prior examination findings as well as the past records inclusive of the absence of records from service or proximate to service documenting the presence of asserted symptoms. The examiner observed that findings were substantially in accord with those of the October 2009 examination. The examiner also noted that despite a neurologist's recommendation that the Veteran obtain medication to alleviate complained-of pain, the Veteran did not obtain the recommended prescription, which was inconsistent with the usual patient response to such a recommendation for neuropathic pain. Nonetheless, in an effort to address whether the presence of cold injury was credible in this Veteran, the examiner concluded that the Veteran "may very well have nonverifiable symptoms which have existed since Korea. I just am unable to substantiate it on a scientific basis."

As noted above, lay evidence may be sufficient to support a diagnosis of disease or disability even in the absence of objective medical findings. Jandreau.

The Board finds that the subjectively reported neuropathy, apparently of insufficient physiological severity to appear on neurologic testing, is sufficient to support the presence of cold injury of the feet in this case. The Veteran, his wife, and a fellow soldier have provided credible statements as to the presence of ongoing neuropathic symptoms manifested as bilateral foot pain present on an ongoing basis since service. The pain symptoms are not explainable by other disability which did not manifest until more recent years, such as the Veteran's hypertension or diabetes mellitus. While VA examiners were unwilling to make a diagnosis in the absence of objective findings, not all disabilities require such objective findings. Tinnitus is inherently subjective, and the rating code for cold injury explicitly assigns a 10 percent evaluation where only subjective symptoms are present. See 38 C.F.R. § 4.104 , Diagnostic Code 7122 (2011). 

Accordingly, based on credible supporting evidence and presumed cold exposure as consistent with the war hardships of the Korean Conflict, the Board finds that the preponderance of the evidence favors a grant of service connection for cold injury 

to the feet. 38 U.S.C.A. § 1154 (a),(b); 38 C.F.R. §§ 3.303, 3.304(d). 


ORDER

Service connection for cold injury to the feet is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


